Title: From Benjamin Franklin to David Hall, 28 March 1760
From: Franklin, Benjamin
To: Hall, David


          
            Dear Mr. Hall,
            London, March 28. 1760
          
          I receiv’d yours of Dec. 15. with the Bill for £200 drawn by W Plumsted on Nesbit & Cheesbrook. Also yours of Feb. 8.
          The Brevier went in Capt. Gibbon, and I hope will get safe to hand. I order’d the Fount all Roman, as it will hold out better in the same Quantity of Work, having but half the Chance of Wanting Sorts, that the same Weight of Rom. and Ital. would have; and the old Italic is not so much worn as the Roman, and so may serve a little longer.
          I am oblig’d to Mr. Colden for his useful Correspondence with you, which you mention to me.
          I am amaz’d at the great Price of Wood among you, and the high Rents I hear are given for Houses. The first I suppose must be owing to the Want of Hands to cut it; the last to the Encrease of Trade and Business, and Number of Inhabitants.
          I think you have done very well with the Almanacks. I see there are others advertis’d: but doubt not Poor Richard will hold his Ground.
          I begin to see a Prospect of returning home this Summer, as I think our Affairs here will now soon be brought to a Conclusion. It will be a great Pleasure to me to see you and my other Friends, and to find all well.
          There are abundant Rumours just now of a Peace; but it is thought it can hardly take Place till next Winter.
          My Love to Cousin Molly and your Children. I am, Yours affectionately
          
            B Franklin
          
         
          Addressed: To / Mr David Hall / Printer / Philadelphia
          Endorsed: B. Franklin March 28. 1760.
        